                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 WILLIAM CRAIG SONNENBERG,

               Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-163

        v.

 MARTIN MARIETTA MATERIALS, INC.,
 NORFOLK SOUTHERN RAILWAY
 COMPANY, and CENTRAL OF
 GEORGIARAILROAD COMPANY,

               Defendants.


                                          ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 50.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this action WITH

PREJUDICE. The Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

       SO ORDERED, this 20th day of November, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
